Citation Nr: 0825006	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-28 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1971 to April 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2005 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Philadelphia, Pennsylvania, which denied his claim for 
service-connection for schizophrenia.  During the pendency of 
the appeal the matter was transferred to the RO in 
Pittsburgh, PA.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in May 2008.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran alleges that he is entitled to service connection 
for schizophrenia.  A review of the evidence in this case 
reflects that the majority of the service medical records 
that were relied on by the RO in its denial of his service-
connection claim belong to a different veteran who has the 
same name as this veteran.  The only available service 
medical records obtained from the National Personnel Records 
Center (NPRC) that pertain to this veteran include his 
entrance examination, report of medical history dated in 
October 1971, and some dental records.  (The misfiled 
documents have been pulled from the present claims folder and 
forwarded to the appropriate RO for placement in the correct 
veteran's file.)

In the current appeal, the veteran is noted to have submitted 
photocopies of what appear to be service medical records as 
well as some documents reflecting that he was incarcerated 
during his time of service.  He testified that he received 
psychiatric treatment in service from the Philadelphia Naval 
Hospital.  He also indicated that received disciplinary 
actions including being sentenced to hard labor for going 

AWOL, which he blamed on his mental condition.  He and his 
representative indicated that the records he personally 
obtained were from a naval file as the NPRC had told him that 
the records were not available in their storage facility.  In 
light of the fact that the wrong veteran's records had been 
associated with the claims file and the hearing testimony 
suggests the possible unavailability of the correct service 
records for this veteran, further development is necessary.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations. VA Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).  

Additionally an attempt to obtain this veteran's service 
personnel records if available should be made as such records 
could include potentially pertinent evidence regarding 
disciplinary actions taken against him during service.


Accordingly, the case is REMANDED for the following action:

1.  The AMC should notify the veteran that 
he can submit alternate evidence, 
including, but not limited to, statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a veteran 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during service, 
pharmacy prescription records, and 
insurance examination reports.  The AMC 
should ask the veteran to complete and 
return NA Forms 13055 ("Request for 
Information Needed to Reconstruct Medical 
Data") and 13075 ("Questionnaire about 
Military Service").  

2.  Thereafter, the AMC should also the 
contact the National Personnel Records 
Center (NPRC), and any other appropriate 
state and federal agency, and request that 
they obtain service medical records and 
service personnel records for this 
veteran, including any records pertaining 
to any disciplinary or legal actions taken 
against the veteran during active service.  
The AMC should include in this request 
identifying information pertaining to this 
veteran including his dates of service, 
date of birth, place of birth and social 
security number.  If service medical 
records are unavailable, a search of 
alternate sources should be made for 
records concerning the veteran's treatment 
during active service for psychiatric 
complaints, including from the 
Philadelphia Naval Hospital.  The AMC 
should also request all secondary sources 
of service medical records, including 
inpatient records, sick and morning 
reports.  Any information obtained by the 
veteran's responses to the AMC's actions 
set forth above in #2 should be utilized 
in this search for evidence.  The AMC 
should associate all requests and records 
received with the claims file.  If records 
are unavailable, a negative reply is 
requested.

3.  Only if additional pertinent evidence 
is received pursuant to paragraphs 1 & 2 
of this Remand, should the veteran then be 
scheduled for a VA psychiatric examination 
to determine the current nature, extent, 
and etiology of his psychiatric disorder.  
The claims folder must be made available 
to, and reviewed by, the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.

All pertinent psychiatric pathology shown 
should be noted in the evaluation report.  
In addition, the examiner should express 
an opinion as to whether it is at least as 
likely as not (e.g., a 50% probability or 
greater) that any diagnosed psychiatric 
disability is related to service.  

4.  Following completion of the above 
development, and any other development 
deemed necessary, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case, which 
reflects consideration of all additional 
evidence, including the reserve medical 
records.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claim.  No action by the 
veteran is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


